Citation Nr: 1454306	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-36 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder, mood disorder not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976, from September 1977 to March 1982, and from September 1991 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to service connection for bipolar disorder with major depression, anxiety, and tension.  The RO in Albuquerque, New Mexico currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a September 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In October 2014, the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims of service connection for a cervical spine disability and diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, with respect to the issues of entitlement to service connection for a cervical spine disability and diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id. 

In the present case, it was acknowledged on the record during the September 2014 Board hearing that the Veteran wished to withdraw from appeal his claims of service connection for a cervical spine disability and diabetes mellitus.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.


ORDER

The appeal, as to the issues of entitlement to service connection for a cervical spine disability and diabetes mellitus, is dismissed.


REMAND

The Veteran contends that he has a current psychiatric disability related to psychiatric problems and stressors that he experienced in service.  Service treatment records indicate that he was treated in February 1975, November 1979, September and October 1980, and July 1981 for suicidal ideation, a violent temper, tension and anxiety secondary to job stress, decreased appetite, impaired sleep, weight loss, and personal/marital/family problems.  He was diagnosed as having situational stress reaction, transient situational disturbance, and immature personality.  He has also reported that he was temporarily in Vietnam, during which time he discovered several emaciated United States servicemen in a bamboo cage in the jungle.  During that time he also reportedly witnessed the death of several service members due to a bomb that was detonated by a Vietnamese woman holding flowers.

The Veteran claims that there has been a continuity of psychiatric symptomatology in the years since service, however there is some evidence to the contrary.  For example, the earliest post-service clinical evidence of psychiatric problems is not for several years after service and the Veteran has provided inconsistent information concerning the onset of his current psychiatric disability.

A VA psychiatric examination was conducted in September 2013 and the Veteran was diagnosed as having mood disorder NOS.  Although the examiner noted that the Veteran's treatment records included diagnoses of PTSD and that a claim of service connection for PTSD had been denied because of an inability to verify his claimed stressors, the report of the VA examination was entitled "mental disorders (other than PTSD and eating disorders)" and the examiner noted that the "current claim [was] not for PTSD, but more broadly for an '[a]cquired [p]sychiatric [c]ondition.'"  The examiner did not otherwise discuss whether the Veteran in fact has PTSD or conduct any testing to make such a determination.  Hence, a remand is necessary to afford the Veteran a new VA examination to assess the nature and etiology of his claimed psychiatric disability, including PTSD.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the adjudicator to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (May 7, 2012) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

The Veteran has reported that he was temporarily in Vietnam from December 1973 to January 1974 as part of a Special Operations Group.  During that time he discovered several emaciated United States servicemen in a bamboo cage in the jungle.  He reported on a June 2009 "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder" form (VA Form 21-0871) that during this period he was stationed with the 4th Infantry Division, 63 Bravo and that he served alongside the 101st Airborne Division.  In light of this stressor information, a remand is required to attempt to verify the Veteran's claimed stressor.

Also, the Veteran reported during the September 2014 hearing that he continued to receive VA psychiatric treatment at the VA Medical Center in Albuquerque, New Mexico.  Also, his Social Security Administration (SSA) disability records include psychiatric treatment records from the VA Eastern Colorado Health Care System dated as early as June 2005.  The VA treatment records among the Veteran's paperless records in VBMS that have been obtained by the AOJ are from the VA Eastern Colorado Health Care System dated from November 2006 to February 2008 and in June 2009 and from the New Mexico VA Health Care System dated from February 2004 to October 2013.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all records of the Veteran's treatment for a psychiatric disability from the VA Eastern Colorado Health Care System dated from August 1992 through November 2006 and from February 2008 through the present; from the New Mexico VA Health Care System dated from August 1992 through February 2004 and from October 2013 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Prepare a summary of the claimed in-service stressors for which there is sufficient information to make an inquiry, to include dates and assigned units.  These stressors include discovering several emaciated United States servicemen in a bamboo cage in the Vietnamese jungle sometime in December 1973 or January 1974.  The Veteran was temporarily in Vietnam as part of a Special Operations Group at this time and may have been stationed with the 4th Infantry Division, 63 Bravo, alongside the 101st Airborne Division.  

This summary, along with a copy of the Veteran's DD Form 214s and any pertinent service personnel records shall be sent to the JSRRC or other appropriate service department entity.  All efforts to obtain stressor verification must be documented in the file.

3.  Contact the National Personnel Records Center and any other appropriate source to verify the Veteran's service in Vietnam and the dates of any such service.  All efforts to obtain such information shall be documented in the file.

4.  After all efforts have been exhausted to obtain any additional treatment records and to attempt to verify the Veteran's reported time in Vietnam and his claimed in-service stressor, schedule him for a VA psychiatric examination to assess the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted.  Psychiatric testing shall be done with a view toward determining the nature of the Veteran's current psychiatric disability, to specifically include whether he experiences PTSD.

All relevant evidence contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since June 2007), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during any period of active duty service, had its onset in the year immediately following any period of active duty service (in the case of any currently diagnosed psychosis), is related to the Veteran's psychiatric problems in service, is related to any of his reported stressors in service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since June 2007, what are the stressors supporting the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on each psychiatric disability diagnosed since June 2007 (including, but not limited to, bipolar disorder, mood disorder NOS, and PTSD), all instances of treatment for psychiatric problems in the Veteran's service treatment records (including the February 1975, November 1979, September and October 1980, and July 1981 treatments for suicidal ideation, a violent temper, tension and anxiety secondary to job stress, decreased appetite, impaired sleep, weight loss, and personal/marital/family problems), his reported stressors in service (including  discovering several emaciated United States servicemen in a bamboo cage in the Vietnamese jungle and witnessing the death of several service members due to a bomb that was detonated by a Vietnamese woman holding flowers), and his reports of a continuity of psychiatric symptomatology in the years since service.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. 

The absence of evidence of a particular stressor or of treatment for specific psychiatric problems in the Veteran's service records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of psychiatric symptomatology in the years since service.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


